TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 12, 2015



                                      NO. 03-15-00219-CV


   Hallmark Specialty Underwriters, Inc. and Hallmark Specialty Insurance Company,
                                      Appellants

                                                 v.

                         Texas Mutual Insurance Company, Appellee




       APPEAL FROM THE 98TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
   DISMISSED ON APPELLANTS’ MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court. Hallmark Specialty Underwriters,

Inc.; and Hallmark Specialty Insurance Company have filed a motion to dismiss the appeal, and

having considered the motion, the Court agrees that the motion should be granted. Therefore, the

Court grants the motion and dismisses the appeal. Each party shall bear their own costs relating

to this appeal, both in this Court and in the court below.